t c no united_states tax_court robert t cozean petitioner v commissioner of internal revenue respondent docket no filed date prior to trial r conceded the deficiencies determined for the years through p filed a timely claim for an award of litigation costs including among other things attorney's_fees billed at dollar_figure per hour and one accountant's_fees billed at dollar_figure and dollar_figure per hour and another's fees billed at dollar_figure and dollar_figure per hour r concedes that p has satisfied all the requirements for entitlement to litigation costs and disputes only the amounts of the fees claimed by the attorney and the principal accountant specifically r asserts that the limitation of sec_7430 i r c of dollar_figure per hour adjusted for inflation for the years in issue applies to all fees claimed held p failed to establish that a special factor existed which justifies an award of attorney's_fees in excess of the dollar_figure limitation adjusted for inflation held further the fees claimed for services of the accountants who are authorized to practice before the internal_revenue_service are to be treated as services of an attorney pursuant to sec_7430 i r c and accordingly the limitation of sec_7430 i r c applies to such fees edward d urquhart for petitioner janet r balboni for respondent opinion dawson judge the case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this case is before the court on petitioner's motion for an award of reasonable litigation cost sec_2 pursuant to sec_7430 respondent concedes that petitioner has satisfied all of the requirements for entitlement to litigation costs therefore the only issue presented for decision is whether the amounts of all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioner does not request an award of reasonable_administrative_costs see sec_7430 litigation costs claimed by petitioner are reasonable sec_7430 c neither party has requested a hearing and we conclude that a hearing is not necessary rule a accordingly we decide petitioner's motion on the basis of the motion respondent's notice of objection to petitioner's motion petitioner's reply to respondent's notice of objection and affidavits submitted by petitioner respondent issued a notice_of_deficiency dated date determining deficiencies in petitioner's federal_income_tax and accuracy-related_penalties as follows year deficiency sec_6662 accuracy-related_penalties dollar_figure dollar_figure big_number big_number big_number big_number the adjustments contained in the notice_of_deficiency relate to respondent's determination that petitioner failed to report as income distributions received from development southwest investments inc his solely owned s_corporation that petitioner failed to report cancellation_of_indebtedness_income relating to the activities of double j t ranch j t a joint_venture in which petitioner was a member that petitioner was not entitled to claimed losses in connection with the activities of j t pursuant to the at_risk_rules of sec_465 and that petitioner was not entitled to capital losses claimed in connection with the disposition of his interest in j t petitioner filed a timely petition on date at the time the petition was filed petitioner resided in dallas texas the case was calendared for trial on date approximately weeks before the date of trial respondent conceded all of the determined deficiencies and the case was settled a stipulation of settlement was filed on date on the same date petitioner filed a motion for award of litigation costs petitioner requests an award of total litigation costs in the amount of dollar_figure the costs requested include attorney's_fees in the amount of dollar_figure attributable to hours billed by edward d urquhart between date and date at a rate of dollar_figure per hour as well as out-of-pocket expenses in the amount of dollar_figure the out-of-pocket expenses are attributable to postage delivery fees photocopying and computer research the costs requested by petitioner also include charges billed by the accounting firm of werlein harris in the total amount of dollar_figure consisting of hours billed by victor e harris at rates of dollar_figure and dollar_figure per hour and hours billed by pamela zimmerman at rates of dollar_figure and dollar_figure per hour mr respondent did not contest these out-of-pocket expenses and we consider these amounts conceded mr harris billed hours at dollar_figure per hour and hours at a rate of dollar_figure per hour ms zimmerman billed hours continued harris and ms zimmerman provided professional services to petitioner including preparing the tax returns for the years in issue assisting in representing petitioner during the examination of the returns by the internal_revenue_service irs assisting counsel in preparation of the petition and representing petitioner before the irs appeals_office after the case was docketed mr harris who is a c p a has also represented many taxpayers before the irs in the examination of income_tax returns as well as before the appeals_office the accountant's_fees are claimed for the period from date through date respondent objects to the motion for litigation costs on the ground that the claimed fees are excessive a taxpayer has the burden of proving that he or she meets each requirement before the court may order an award of litigation costs under sec_7430 rule e 88_tc_492 accordingly since the continued at dollar_figure per hour hours at a rate of dollar_figure per hour in legislation was enacted which shifted to the commissioner the burden of proving whether the position_of_the_united_states was substantially justified sec_7430 as amended by the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 and raised the hourly rate for attorney's_fees to dollar_figure sec_7430 as amended by tbor sec_702 110_stat_1464 these changes apply only to proceedings commenced after date tbor sec_701 sec_702 110_stat_1464 see national industrial investors inc v commissioner tcmemo_1996_423 since continued parties agree that petitioner has otherwise satisfied the requirements for an award of litigation costs petitioner must establish the amount of the reasonable_litigation_costs with respect to reasonable_litigation_costs sec_7430 provides reasonable_litigation_costs --the term reasonable_litigation_costs includes-- a reasonable court costs and b based upon prevailing market rates for the kind or quality of services furnished-- ii the reasonable cost of any study analysis engineering report test or project which is found by the court to be necessary for the preparation of the party's case and iii reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding except that such fees shall not be in excess of dollar_figure per hour unless the court determines that an increase in the cost of living or a special factor such as the limited availability of qualified attorneys for such proceeding justifies a higher rate continued petitioner filed the petition in date the proceedings at issue were commenced before the effective date of tbor and the changes enacted by tbor are not applicable 108_tc_430 attorney's_fees --for purposes of paragraphs and fees for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or before the internal_revenue_service shall be treated as fees for the services of an attorney petitioner's motion for litigation costs in support of his request for an award of attorney's_fees with respect to mr urquhart's services at a rate of dollar_figure per hour states as follows the hourly rate of dollar_figure charged petitioner by undersigned counsel is a reasonable rate for qualified attorneys in the houston texas area to handle a matter such as this case there is a limited availability of qualified attorneys to handle a case such as this so as to justify the dollar_figure hourly rate over the dollar_figure rate set forth in sec_7430 petitioner submits the affidavit of larry a campagna an attorney specializing in tax law in an attempt to establish that the hourly rate for attorney's_fees sought by petitioner is consistent with the prevailing billing rate in the houston area petitioner also submits the affidavits of mr harris and john w storms c p a to establish that the costs for the accountants' work are reasonable respondent contests the hourly rate for attorney's_fees requested by petitioner because it exceeds the dollar_figure cap adjusted for inflation applicable to awards of attorney's_fees under sec_7430 for the years in issue in so doing respondent does not argue that the amount of time billed by mr urquhart was excessive respondent contends that the availability of qualified attorneys to handle cases such as petitioner's was not limited and that petitioner has failed to establish the existence of any special factor that would warrant departure from the statutory cap accordingly respondent argues that an award of attorney's_fees in this instance should be calculated at the adjusted statutory rate of dollar_figure per hour respondent also disputes petitioner's claims for the accountants victor harris and pamela zimmerman respondent argues that since the compensation rate for attorneys cannot this court uses the consumer_price_index cpi for all urban consumers to adjust the dollar_figure hourly limit for increases in the cost of living 93_tc_256 affd in part and revd in part 936_f2d_736 2d cir we have held that is the appropriate base_year for calculating cost of living increases under sec_7430 98_tc_19 cassuto v commissioner supra pincite nevertheless the court_of_appeals for the fifth circuit to which this case is appealable has held that the appropriate base_year for calculating cost of living increases is date 967_f2d_116 5th cir affg in part and revg in part tcmemo_1991_189 we follow that holding here 54_tc_742 affd 445_f2d_985 10th cir we note that the dollar_figure hourly rate utilized by respondent apparently represents the dollar_figure statutory rate adjusted by a percent increase in the c p i from date to date the record indicates that a portion of the fees claimed by petitioner was billed after date nevertheless petitioner's objection to respondent's position relates only to the applicability of the statutory cap and not to the calculation of the dollar_figure amount exceed dollar_figure per hour similar limitations must apply with respect to the accountants' charges in 487_us_552 the supreme court addressed whether special factors existed which entitled a party who settled a dispute with the government to an award of attorney's_fees in excess of the general statutory cap of dollar_figure per hour adjusted for inflation the court explained that in order for the limited availability of qualified attorneys to constitute a special factor warranting departure from the dollar_figure cap there must be a limited availability of attorneys who possess distinctive knowledge or a specialized skill needful to the particular litigation in question as opposed to an extraordinary level of general lawyerly knowledgedollar_figure id pincite since petitioner requests costs with respect to ms zimmerman's services at a maximum rate of dollar_figure per hour we fail to grasp respondent's objection insofar as it pertains to that amount accordingly since the hourly rate billed by ms zimmerman did not exceed dollar_figure per hour and because respondent does not otherwise contest the costs sought by petitioner with respect to ms zimmerman's services we deem respondent to have conceded petitioner's claim to that extent although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act eaja u s c sec d the relevant provisions of the eaja are almost identical to the language of sec_7430 43_f3d_172 5th cir affg in part and revg in part tcmemo_1993_125 and 100_tc_457 we therefore consider the holding in pierce v underwood supra to be applicable to the case before us as examples of attorneys possessing distinctive knowledge or specialized skill the court included patent attorneys and attorneys with knowledge of foreign law or continued accordingly the court cautioned that factors such as the novelty and difficulty of the issues the undesirability of the case the work and ability of counsel the results obtained and the customary fees and awards in other cases should not be considered for the purpose of determining whether an increased award is warranted id pincite see also sec_301 b iii b proced admin regs the court_of_appeals for the fifth circuit citing pierce v underwood supra has explained in similar fashion that the term special factor refers to attorneys who possess nonlegal or technical abilities as distinguished from other types of substantive specializations currently proliferating within the profession 950_f2d_1066 5th cir see also 43_f3d_172 5th cir affg in part and revg in part tcmemo_1993_125 and 100_tc_457 in this regard the court_of_appeals for the fifth circuit has held that an expertise in tax law as a type of substantive specialization currently proliferating within the profession is not a special factor warranting an hourly fee in excess of that contained in the statute powers v commissioner supra pincite furthermore the court_of_appeals for the fifth circuit has noted that the limited availability of attorneys in a particular field cannot standing alone continued language pierce v underwood supra pincite constitute a special factor in the absence of any special expertise or skill demanded of the attorney by the underlying proceedings perales v casillas supra pincite n we first address petitioner's request for an award of costs relating to attorney's_fees although the issues presented in the notice_of_deficiency may have required petitioner to secure the services of a competent tax attorney this finding does not standing alone demonstrate the presence of a special factor which would justify an increased award under sec_7430 powers v commissioner supra at dollar_figure in accordance with pierce v underwood supra we do not consider the complexity of the underlying tax issues nor do we consider whether the fees requested by petitioner are reasonable in comparison to the we consider the following example provided in sec_301_7430-4 proced admin regs to be applicable in this regard while this regulation refers to administrative costs it is clear that it is also applicable to litigation costs sec_7430 taxpayer a is represented by b a cpa and attorney with an ll m degree in taxation with highest honors and who regularly handles cases dealing with tefra partnership issues b represents a in a proceeding involving tefra partnership issues and subject_to the provisions of this section assuming the taxpayer qualifies for an award of reasonable costs by meeting the requirements of sec_7430 the amount of the award attributable to the fees of b may not exceed the dollar_figure per hour limitation absent a special factor under these facts alone b is not a specially qualified_representative since even extraordinary knowledge of the tax laws does not constitute distinctive knowledge or a unique and specialized skill constituting a special factor sec_301 b iii d proced admin regs fees charged by attorneys with similar experience petitioner has failed to establish that mr urquhart possessed any nonlegal or technical abilities apart from his expertise in the field of tax law powers v commissioner supra pincite petitioner therefore has failed to establish that a special factor existed which justifies an award in excess of the maximum rate provided in sec_7430 we now turn to petitioner's request for an award of costs with respect to the accounting fees respondent's argument that the accounting fees are not reasonable appears to be directed to the limitation under sec_7430 as applied to attorneysdollar_figure it is clear that sec_7430 relates to fees paid to attorneys petitioner did not direct the court to a specific statutory authority for an award of accountant's_fees moreover petitioner did not respond to respondent's argument that the limitation of sec_7430 should apply to the accountant's_fees respondent on the other hand suggests that the limitation applies without the citation of any authority sec_7430 provides that fees for the services of an individual whether or not an attorney who is authorized to practice before the tax_court or before the internal revenue as previously noted since the hourly fee charged to ms zimmerman is less than the cap adjusted for inflation we deem that portion of the accountants' fees to be conceded service shall be treated as fees for the services of an attorney for purposes of sec_7430 and the clear statutory provision requires that fees claimed by nonlawyers who are authorized to practice before the internal_revenue_service are subject_to the same limitations applicable to attorney's_fees from a review of this record it is uncontroverted that mr harris fits within sec_7430 mr harris who is a c p a represented petitioner as well as other taxpayers before the irs as an individual who is authorized to practice_before_the_irs his fees are to be treated as the fees of an attorney as such the fees paid_or_incurred for mr harris' professional services are subject_to the same limitations under sec_7430 as those applicable to the attorney in this case similarly mr harris has not shown a special factor which would warrant a departure from the statutory cap in summary we hold that petitioner is entitled to an award of litigation costs in the amount of dollar_figure with respect to the legal fees paid_or_incurred for services provided by mr urquhart at the limited rate set forth in sec_7430 adjusted for inflation petitioner is also entitled to an award of costs of dollar_figure with respect to mr urquhart's out-of-pocket expenses finally we hold that petitioner is entitled to an award of litigation costs for the accountant's_fees paid_or_incurred for services provided by ms zimmerman and mr harris at the limited rate set forth in sec_7430 in the total amount of dollar_figure to reflect the foregoing an order with respect to petitioner's motion will be issued and a decision will be entered
